Citation Nr: 1811584	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-38 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to a compensable disability rating for bilateral hearing loss to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993 and from December 1996 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the Veteran was provided two personal hearings before the Board.  The first hearing was presided over by Veterans Law Judge (VLJ) Kennedy, and the second hearing was presided over by VLJ Blackwelder.  The Veteran waived his right to a third hearing before a third VLJ during the second hearing presided over by VLJ Blackwelder, but a panel decision is still necessary.  38 C.F.R. § 20.707.  

This matter was previously before the Board and denied in a May 2012 Board decision.  In November 2013, the Veteran was advised of his right to have the May 2012 decision vacated, and, in June 2014, after receiving an appropriate request from the Veteran, the May 2012 Board decision was vacated.  In August 2014, February 2016, and May 2017, the remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  The hearing acuity in the Veteran's right ear was shown to be productive of the following levels of hearing impairment:  Level I prior to June 2017 and Level II thereafter.
	
2.  The hearing acuity in the Veteran's left ear was shown to be productive of the following levels of hearing impairment:  Level IV prior to April 2010, Level II from April 2010 to September 2013, Level III from September 2013 to June 2017, and Level II thereafter.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at multiple personal hearings, and transcripts of the hearings are of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Finally, the Veteran's examinations discuss the functional impact of the Veteran's hearing loss including on his ability to work.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board notes that this matter was previously remanded in order to provide the Veteran with an additional personal hearing, an additional VA examinations, and additional treatment records.  This additional development has been completed in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hearing Loss

At issue is whether the Veteran is entitled to a compensable disability rating for bilateral hearing loss.  The weight of the evidence indicates that the Veteran is not entitled to an increased disability rating.

The Veteran first filed for service connection in November 2005, and, in March 2006, the RO granted service connection and assigned a noncompensable disability rating.  In November 2008, the Veteran filed an increased rating claim, and, in February 2009, the RO denied the Veteran's increased rating claim.  The Veteran appealed. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  Speech discrimination scores must be determined using a recording of the Maryland CNC word list.  Id.  See also Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran's treatment records show hearing loss throughout the period on appeal and the Veteran uses hearing aids.

The Veteran underwent a VA examination in January 2009.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
25
20
25
40
55
LEFT
40
35
55
80
80

The average pure tone threshold in the right ear was 35 decibels and 62.5 decibels in the left ear.  The Veteran's speech recognition score was 92 percent in the right ear and 82 percent in the left ear.  The Veteran reported understanding speech when he was not wearing hearing aids as well as difficulty at work.

The Veteran underwent a VA examination in April 2010.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
5
15
20
35
45
LEFT
15
10
20
80
85

The average pure tone threshold in the right ear was 29 decibels and 49 decibels in the left ear.  The Veteran's speech recognition score was 98 percent in the right ear and 90 percent in the left ear.  The Veteran reported understanding speech when he was not wearing hearing aids as well as difficulty at work.

The Veteran testified at a personal hearing in January 2011.  The Veteran testified that his hearing loss had increased in severity, and that his hearing loss interfered with his work; because his hearing aids limit his ability to wear hearing protection required for his chosen profession.  The Veteran also indicated that he has trouble communicating with his family members.  The Veteran's representative explicitly raised the issue of entitlement to an extraschedular rating under 3.321(b) and requested a disability rating of 10 percent.  See January 2011 Transcript.

The Veteran underwent a VA examination in May 2011.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
15
20
20
45
50
LEFT
20
20
30
70
80

The average pure tone threshold in the right ear was 33.75 decibels and 50 decibels in the left ear.  The Veteran's speech recognition score was 94 percent in the right ear and 86 percent in the left ear.  The Veteran reported that his hearing loss has significant effects on the Veteran's occupation including difficulty listening and communicating as well as difficulty wearing hearing protection.

A September 2013 VA audiogram indicates that the Veteran manifested mild to severe bilateral hearing loss, and his speech discrimination scores were 92 percent in the right ear and 84 percent in the left ear.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
25
35
40
55
60
LEFT
30
40
40
80
90

The average pure tone threshold in the right ear was 47.5 decibels and 62.5 decibels in the left ear.

The Veteran testified at a personal hearing in November 2016.  The Veteran once again testified that his hearing loss had increased in severity, and that his hearing loss interfered with his work; because his hearing aids limit his ability to wear hearing protection required for his chosen profession.  See November 2016 Transcript.


The Veteran underwent a VA examination in June 2017.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
25
25
35
45
60
LEFT
30
20
30
75
85

The average pure tone threshold in the right ear was 41 decibels and 53 decibels in the left ear.  The Veteran's speech recognition score was 90 percent in the right ear and 84 percent in the left ear.  The Veteran reported that his hearing loss impacted his ordinary conditions of daily life including his ability to work, because he had difficulty hearing in the presence of background noise.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.

At the January 2009 VA examination, the right ear had a pure tone average of 35 dB and a speech recognition score of 92 percent; therefore, the right ear warranted a designation of I. The left ear had a pure tone average of 62.5 dB and a speech recognition score of 82 percent; therefore, the left ear warranted a designation of IV.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in January 2009 was noncompensable.

At the April 2010 VA examination, the right ear had a pure tone average of 29 dB and a speech recognition score of 98 percent; therefore, the right ear warranted a designation of I. The left ear had a pure tone average of 49 dB and a speech recognition score of 90 percent; therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in April 2010 was noncompensable.

At the May 2011 VA examination, the right ear had a pure tone average of 33.75 dB and a speech recognition score of 94 percent; therefore, the right ear warranted a designation of I. The left ear had a pure tone average of 50 dB and a speech recognition score of 86 percent; therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in May 2011 was noncompensable.

At the September 2013 testing, the right ear had a pure tone average of 47.5 dB, and a speech recognition score of 92 percent; therefore, the right ear warranted a designation of I.  The left ear had a pure tone average of 62.5 dB and his speech recognition score was 84 percent; therefore, the left ear warranted a designation of III.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in September 2013 was noncompensable.

At the June 2017 VA examination, the right ear had a pure tone average of 41 dB and a speech recognition score of 90 percent; therefore, the right ear warranted a designation of II. The left ear had a pure tone average of 53 dB and a speech recognition score of 84 percent; therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in June 2017 was noncompensable.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test, § 4.86 does not apply.

The Veteran has provided lay reports of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  The schedular rating criteria, however, are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Here, the weight of the evidence fails to demonstrate that the Veteran is entitled to a compensable schedular disability rating for his bilateral hearing loss.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a compensable disability for bilateral hearing loss is denied.  

Extraschedular

As previously discussed, the Veteran's representative expressly raised the issue of entitlement to an extraschedular disability rating in a personal hearing before the Board.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's hearing loss is specifically contemplated by the schedular rating criteria.  VA is required to develop, and the Board is, therefore, required to consider the functional impairment on the Veteran's daily activities including employment.  See Martinak.  That is, the Board necessarily considers all of the impacts of the Veteran's hearing loss within the scheduled rating criteria.  

Finally even to the extent that the first step has been met, extraschedular relief would still be precluded, because the Veteran - although reporting that his hearing aids make wearing required occupational hearing protection inconvenient - has not alleged marked interference with employment; as marked interference with employment suggests a higher level of interference beyond a mild inconvenience.  Additionally, the Veteran has not reported, and the record does not contain, evidence frequent periods of hospitalization due to his service-connected hearing loss.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

ORDER

A compensable disability rating for bilateral hearing loss is denied.



			
             K. J. ALIBRANDO                                      S. L. KENNEDY
	            Veterans Law Judge                                    Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals



	                         __________________________________________
MATTHEW W. BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


